Citation Nr: 1441913	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to October 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus, and indicated that he believes the disabilities are the result of exposure to aircraft noise during active service.  See, e.g., VA form 21-4138 Statement in Support of Claim received in January 2010.  The Veteran was provided a VA examination in February 2010 in connection with these claims.

The February 2010 VA examination report reflects that the examiner reviewed the Veteran's claim file.  In the report, the examiner acknowledged the Veteran's reports of in-service noise exposure.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss based on diagnostic testing results.  The examiner opined, "It is not likely that [the Veteran's] hearing loss and tinnitus are related to his military service."  The examiner's rationale for this opinion was:

"The Veteran had an audiometric evaluation at the time of his separation physical that indicates his hearing was well within normal limits at that time.  There were no complaints of tinnitus in his [service medical record].  The Veteran states today that he first noticed tinnitus five to ten years ago, many years after discharge from the military."

The absence of in-service evidence of tinnitus or a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and/or tinnitus, and a medically sound basis for attributing that disability to service, may serve as a basis for granting service connection for hearing loss and/or tinnitus, where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

There is no indication that the February 2010 VA examiner considered the Veteran's statements regarding his history of in-service noise exposure.  Therefore, the examiner's opinion is inadequate, and a remand is warranted to obtain an addendum medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in the Notice of Disagreement dated August 2010, the Veteran's representative refers to Fast Letter 08-10, issued in April 2008, regarding the adjudication of claims for tinnitus.  Fast Letter 08-10 suggests that tinnitus may in some instances be related to hearing loss.  Indeed, Training Letter 10-02, issued in March 2010, notes that sensorineural hearing loss is the most common cause of tinnitus, but that the etiology of tinnitus often cannot be identified.

Because the Veteran's claim to establish service connection for bilateral hearing loss could affect the outcome of the Veteran's claim for service connection for tinnitus, the claims are inextricably intertwined.  For this reason, the issue of service connection for bilateral hearing loss must be resolved prior to resolution of his claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Action on the issue of service connection for tinnitus is therefore deferred.

The Veteran has not been provided notice of the elements necessary to substantiate a claim on the theory of secondary service connection under 38 C.F.R. § 3 310.  Therefore, upon remand, the Veteran must be provided a proper notification letter.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter with respect to secondary service connection for tinnitus.

2.  Return the Veteran's claim file to the examiner who conducted the February 2010 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner for an opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner must note that, under applicable law, the absence of in-service evidence of tinnitus or a hearing disability is not always fatal to a service connection claim.  After a review of the claim file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the bilateral hearing loss is caused by or related to service.

b.  Whether it is at least as likely as not (50 percent or more probability) that the tinnitus is caused by or related to service.

c.  If and only if the bilateral hearing loss is caused by or related to service, express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the tinnitus was caused by or aggravated by the bilateral hearing loss.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The opinion should reflect consideration of the Veteran's reported exposure to aircraft noise during active service.

A complete rationale should be provided for any opinion given.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

